Citation Nr: 0620841	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefit sought on 
appeal.

The veteran submitted correspondence and a reprinted WWII-
vintage newspaper article in June 2005, more than 90 days 
after the RO notified him it was certifying his claim to the 
Board.  The veteran did not show good cause for the delay.  
38 C.F.R. § 20.1304(b) (2005).  Nevertheless, to the extent 
it is pertinent to the specific facts of the veteran's claim, 
this evidence essentially duplicates evidence already of 
record.  


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's tinnitus was incurred during active duty from 
November 1942 to October 1945.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R.  § 3.303(d).

Certain chronic diseases, including sensorineural hearing 
loss and tinnitus, may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty (in this case, 
1946).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Board recognizes that if a veteran engaged in combat with 
the enemy during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in service, such 
satisfactory lay or other evidence of service incurrence if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2005).  In this case, 
however, there is no evidence that the veteran engaged in 
combat (for VA purposes).  Accordingly, the presumption set 
forth at 38 U.S.C.A. § 1154(b) does not apply to the veteran 
claim.

The veteran contends that he incurred tinnitus due to noise 
exposure during active duty as a medic and ambulance driver.  
In one incident, a shell exploded about 15 feet away from 
him.  He states that he has had tinnitus since shortly after 
D Day.  The veteran worked for an electric company for 
approximately 20 years after service but was not exposed to 
loud noise.  

The veteran's service medical records are not available, but 
the veteran stated in correspondence that he did not seek 
treatment during service.  His WD AGO Form 53-55 provides 
that his military occupational specialty was truck driver and 
does not indicate engagement in combat.    

There is no evidence of pertinent complaints, symptoms, 
findings or diagnosis related to tinnitus within one year of 
the veteran's separation from service.  Thus, presumptive 
service connection is not warranted.  

A 1983 VA treatment record shows that the veteran's hearing 
was normal bilaterally.  He did not complain of tinnitus.  
This report is highly probative evidence against this claim, 
as it shows no pertinent complaints, symptoms, findings or 
diagnoses many years after service.  The fact that he did not 
complain of tinnitus at this time suggests that the current 
problem is not related to service. 

A June 2003 VA examination report provides an explicit 
diagnosis of high frequency sensorineural hearing loss in 
each ear, and implicitly diagnoses tinnitus.  In an opinion, 
the examiner states that the veteran's explanation of having 
incurred hearing loss and tinnitus during service were 
plausible.  However, a review of the claims file revealed no 
evidence of hearing loss or tinnitus in service or for many 
years thereafter.  Also, there were situations in the 
veteran's civilian employment that were likely to have been 
contributing factors to both his hearing loss and his 
tinnitus.  This opinion provides evidence against this claim. 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In summary, it was not at least as likely as not that the 
veteran's hearing loss and tinnitus were service connected.  
The Board finds that this opinion is highly probative 
evidence against the veteran's claim.  It was based on 
current examination results and a review of the medical 
record.  It is supported by reference to the absence of 
physical findings in the medical record.  This fact is 
particularly important, in the Board's judgment, as the 
reference makes for a more convincing rationale.  There is no 
competent opinion to the contrary.

The veteran's own contentions do not support his claim.  The 
veteran himself is not competent to diagnose the etiology of 
his own disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
his current tinnitus was incurred during active duty.  

Overall, the Board must find that the medical records and the 
veteran's own history, as a whole, provide highly probative 
evidence against this claim.  The claim must be denied.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in May 2003, a rating 
decision dated in July 2003, and a statement of the case 
dated in May 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant these 
claims.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted a VA examination with respect to the claim on 
appeal.

In this case, service medical records are not available.  The 
Board is aware that in such a situation it has a heightened 
duty to assist a claimant in developing his claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
In light of the veteran's statement that he sought no 
treatment during service for tinnitus, additional efforts to 
obtain medical records from his active duty would not result 
in evidence in support of his claim.  

Finally, the case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  The Board's analysis of this veteran's claim 
was undertaken with this duty in mind.  

The RO has made all reasonable efforts to assist the veteran 
in the development of his claim.  While additional attempts 
to obtain information can always be undertaken, in light of 
the record and the veteran's own testimony, the Board finds 
that such an additional attempt can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      


ORDER

Service connection for tinnitus is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


